Name: Commission Regulation (EEC) No 1262/90 of 14 May 1990 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 124/22 Official Journal of the European Communities 15. 5 . 90 COMMISSION REGULATION (EEC) No 1262/90 of 14 May 1990 on the supply of various consignments of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( l ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 7 989 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6. 1989, p. 1 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (*) OJ No L 204, 25. 7. 1987, p. 1 . 15. 5. 90 Official Journal of the European Communities No L 124/23 ANNEX I LOT A 1 . Operation No ('): 104/90 2. Programme : 1989 3 . Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : milled rice (product codes 1006 30 94 900 or 1006 30 96 900) 7 . Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA10) 8 . Total quantity : 72 tonnes (173 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking 0 (6) f) (') ( l0) ( 1 ! ) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1 (c)) Marking on the bags in letters at least 5 cm high : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15. 6.  15. 7. 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 29. 5. 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12. 6. 1990 at 12 noon (b) period for making the goods available at the port of shipment : 1 .  31 . 7. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (") : refund applicable on 15. 5. 1990, fixed by Commission Regulation (EEC) No 1074/89 (OJ No L 108, 28. 4. 1990, p. 66) No L 124/24 Official Journal of the European Communities 15. 5 . 90 LOT B 1 . Operation No ('): 107/90 2. Programme : 1989 3. Recipient : Sao Tome e Principe 4. Representative of the recipient (2) : Diogenes Moniz, Ministerio da Economica e Finan^as, C.P. 36, S3o TomÃ © ; telex 225 Miplano ST, tel. 229 45 5. Place or country of destination : Sao Tome and Principe 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.6) 8 . Total quantity : 1 460 tonnes (2 000 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (') : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2(a)) Marking on the bags in letters at least 5 cm high : 'ACÃ Ã O N? 107/90 / FARINHA DE TRIGO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA A REPÃ BLICA DEMOCRÃ TICA DE SAO TOMÃ  E PRÃ NCIPE' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : S5o Tome 16. Address of the warehouse and, if appropriate, port of landing : 17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 6  15. 7. 1990 18. Deadline for the supply : 15. 8 . 1990 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 29. 5 . 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12. 6. 1990, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5. 7  31 . 7. 1990 (c) deadline for the supply : 31 . 8 . 1990 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer ( ®) : refund applicable on 15.-5 . 1990, fixed by Commission Regulation (EEC) No 1074/90 (OJ No L 108 , 28 . 4. 1990, p. 66) 15. 5. 90 Official Journal of the European Communities No L 124/25 LOT C 1 . Operation Nos ('): 57 to 60/90 and 66/90 2. Programme : 1989 3 . Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5 . Place or country of destination : see Annex II 6 . Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.6) 8 . Total quantity : 3 944 tonnes (5 405 tonnes of cereals) 9 . Number of lots : one (in three parts : CI : 57 to 59/90, C2 : 60/90, C 3 : 66/90 ( ,0)) 10 . Packaging and marking Q (9) (") : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II .B.2 (a)) Marking on the bags in letters at least 5 cm high : see Annex II 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of 4anding :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  31 . 7. 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 29 . 5 . 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 . 6 . 1990, at 12 noon (b) period for making the goods available at the port of shipment : 15 . 7  15 . 8 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (") : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi , B-1049 Bruxelles ; telex : AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (8) : refund applicable on 15. 5 . 1990, fixed by Commission Regulation (EEC) No 1074/90 (OJ No L 108 , 28 . 4. 1990, p. 66) No L 124/26 Official Journal of the European Communities 15. 5 . 90 LOT D 1 . Operation No (') : 961 /89 2. Programme : 1989 3 . Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, service logistique, BP 372, CH-121 1 Geneva 19 ; tel . 734 55 80 ; telex 22555 LRCS CH ; telefax : 733 03 95 4. Representative of the recipient (2) : Croissant-Rouge Algerien, 15 bis, boulevard Mohamed V, Alger ; tel . 264 57 57/28 ; telex Hilal 67356 DZ or 66442 CRA 5 . Place or country of destination : Algeria 6 . Product to be mobilized : common wheat flour 7 . Characteristics and quality of the goods (3) : see OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.6) 8 . Total quantity : 300 tonnes (411 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (*) (6)Q (9) ( 12) : see OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2.(c)) To be delivered on standard pallets wrapped in plastic shrinked cover Marking on the bags in letters at least 5 cm high : 'ACTION N ° 961 /89 / a red crescent with the points facing to the right / FARINE DE FROMENT TENDRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / ALGER' 1 1 . Method of mobilization : the Community market 1 2 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Alger 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 . 6  15. 7 . 1990 18 . Deadline for the supply : 15. 8 . 1990 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 29 . 5 . 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12.-6. 1990, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5. 7  31 . 7. 1990 (c) deadline for the supply : 31 . 8 . 1990 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Bruxelles ; telex : AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (8) : refund applicable on 1 5 . 5. 1 990, fixed by Commission Regulation (EEC) No 1074/90 (OJ No L 108 , 28 . 4. 1990, p. 66) 15. 5 . 90 Official Journal of the European Communities No L 124/27 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer :  Lots A, C and D : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4,  Lot B : Conseiller RÃ ©sident Ã SÃ ¢o TomÃ © e Principe, BP 132, SÃ ¢o Tome ; tel . (239)217 80, telex (0967)224. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. Action Nos 104 and 66/90 : the radioactivity certificate must indicate the caesium-134 and - 137 levels , and must be endorserd by the Egyptian Embassy in the country of origin . (4) In order not overload the telex, tenders are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (s) The successful tenderer shall give the beneficiaries representatives a health certificate at the time of deli ­ very. (6) The successful tenderer shall give the beneficiaries ' representatives a certificate of origin at the time of delivery. (J) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (8) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10) is applicable as regards the export refund and, where appropriate , the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annex. (9) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. ( 10) Lots A and C3 : the successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. Shipment to take place in 20-foot containers, conditions FCL/LCL. The supplier shall be responsible for the cost of making the containers available to the stack position of the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provision of the second subparagraph of Article 13.(2) of Regulation (EEC) No 2200/87 shall not apply. (' ') The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schvitz BV, Postbus 1438 , Blaak 1 6, NL-3000 BK Rotterdam. (u) The successlful tenderer shall supply to the beneficiary or its representative a fumigation certificate at the time of delivery. No L 124/28 Official Journal of the European Communities 15. 5 . 90 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de parti) (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) : Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s dÃ ©stinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 72 Euronaid Egypt Action No 104/90 / Rice / Caritas Germany / 90470 / Gift of the European Economic Community / For free distribution C C 1 : 3 670 1 485 Caritas G Chile AcciÃ ³n N ° 57/90 / Harina de trigo / Chile / Caritas Alemana / 90471 / Talcaruano / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 170 AATM Chile AcciÃ ³n N ° 58/90 / Harina de trigo / Chile / AATM / 91734 / Coyahique : VÃ ­a Valparaiso / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 2015 Caritas G Chile AcciÃ ³n N0 59/90 / Harina de trigo / Chile / Caritas Alemana / 90472 / Valparaiso / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita C 2 : 54 54 Euronaid Ethiopia Action No 60/90 / Wheat flour / Prosalus / 95545 / Shanshamane via Assab / Gift of the European Economic Community / For free distribution C 3 : 220 220 Euronaid Egypt Action No 66/90 / Wheat flour / CAM / 92044 / Cairo via Alexandria / Gift of the European Economic Community / For free distribution